25. The Misleading Directory Companies report (
Mr President, while the Vice-President of the Commission is in her seat could I pass on a request to her in her position as Commissioner responsible for communication? A month ago Parliament's Baltic Europe Intergroup passed a resolution on the EU-Russia Summit, a matter of great importance to this House. We have not yet received an acknowledgement, never mind a reply. Could she perhaps raise this with colleagues in the Commission? It is a matter of great importance to this House.
Vice-President of the Commission. - Mr President, yes, of course I will follow up on that. I will make sure that you get a reply as soon as possible.